     Case 3:20-cv-00756-DMS-AHG Document 51 Filed 05/05/20 PageID.1609 Page 1 of 3




 1 ROBERT S. BREWER, JR.
      United States Attorney
 2
      KATHERINE L. PARKER, SBN 222629
 3    Chief, Civil Division
      SAMUEL W. BETTWY, SBN 94918
 4
      Assistant U.S. Attorney
 5    REBECCA G. CHURCH, SBN 259652
      Assistant U.S. Attorney
 6
      STEVEN J. POLIAKOFF, SBN 188231
 7    Assistant U.S. Attorney
 8
      Office of the U.S. Attorney
      880 Front Street, Room 6293
 9    San Diego, CA 92101-8893
10
      619-546-9634/7125/7721 / 619-546-7751 (fax)

11 Attorneys for Federal Respondents

12

13                       UNITED STATES DISTRICT COURT
14                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

15

16 ADRIAN RODRIGUEZ ALCANTARA,                    Case No. 20cv0756 DMS AHG

17 et al.,                                        FEDERAL RESPONDENTS’ EX PARTE
                                                  APPLICATION FOR CONFIRMATION
18
             Plaintiffs-Petitioners,              OF PROTECTIVE ORDER
19
                    v.                            Judge: Honorable Dana M. Sabraw
20

21 GREGORY J. ARCHAMBEAULT, San
      Diego Field Office Director, ICE, et al.,
22

23
             Defendants-Respondents.
24

25

26

27

28
     Case 3:20-cv-00756-DMS-AHG Document 51 Filed 05/05/20 PageID.1610 Page 2 of 3




 1              The parties have continued to be unable to reach an agreement on a joint protective
 2 order.

 3              Because the parties were unable to reach an agreement initially, on May 4, 2020,
 4 Federal Respondents filed an Ex Parte Motion for Protective Order regarding the

 5 spreadsheet that this Court ordered produced by 10:30 a.m. ECF No. 42. That same

 6 morning, this Court issued an Order Granting Ex Parte Motion for Protective Order. ECF

 7 No. 47.

 8              The Protective Order provides in part:
 9                       [C]onfidential information” will mean and include information
                         contained or disclosed in any spreadsheets, lists, materials, and other
10                       documents including documents, portions of documents, materials
11                       produced on May 4, 2020, in response to court order, including data,
                         summaries, and compilations derived therefrom that is deemed to be
12                       confidential information by any party to which it belongs.
13 Id. at ¶ 1.

14              On May 4, 2020, this Court ordered an updated spreadsheet including some additional
15 information to be submitted, in camera, by Friday, May 8, 2020. See ECF No. 50.

16              As discussed during the status conference, the spreadsheet is a working document

17 and it appears that there may be a desire for subsequent updates to be provided during this

18 case. Although the Protective Order references the May 4, 2020 spreadsheet specifically, it

19 includes “complications derived therefrom” which likely covers subsequent spreadsheets

20
      ordered by the Court. However, because the Court requested some additional information

21
      in the next spreadsheet, and out of an abundance of caution, Federal Respondents seek an
      order confirming that the Protective Order (ECF No. 47) applies to all spreadsheets ordered
22
      to be submitted in this litigation relating to the provisionally certified Otay Mesa Medically
23
      Vulnerable subclass. See ECF Nos. 38, 41.
24
      //
25
      //
26
      //
27

28
           Ex Parte Application for                      1
                                                                                      20cv756 DMS (AHG)
           Confirmation of Protective Order
     Case 3:20-cv-00756-DMS-AHG Document 51 Filed 05/05/20 PageID.1611 Page 3 of 3



 1            Federal Respondents have conferred with Petitioners’ counsel, and they have advised
 2 that they oppose this request for confirmation of Protective Order.

 3

 4 DATED: May 5, 2020                              Respectfully submitted,
 5
                                                   ROBERT S. BREWER JR.
 6                                                 United States Attorney
 7                                                 KATHERINE L. PARKER
                                                   Chief, Civil Division
 8

 9                                                 s/ Samuel W. Bettwy
                                                   SAMUEL. W. BETTWY
10                                                 Assistant U.S. Attorney
11                                                 s/ Rebecca G. Church
                                                   REBECCA G. CHURCH
12                                                 Assistant U.S. Attorney
13                                                 Attorneys for Federal Respondents
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      Ex Parte Application for
                                                   2
                                                                                20cv756 DMS (AHG)
      Confirmation of Protective Order
